Case 4:20-cv-01709 Document 13 Filed on 09/15/20 in TXSD
soaker art Te

SEP 15 2020

David d, Bradley, Clerk ef Cour

Robeck idee

CASE yumber ¢ 20 CYOr 709

 

Nbc. 40266 S16-= BO

 

_L.. ante! MAKE 3ve& JT Get

 

 

Yow knows thol un Addpess
_ bhawe Ming & Ce

 

RekeaF Cag
506 Tovetstané
Hav ston Ze vAS 77 ORE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

IT VOOE

Linitad States Courts

Southern District of Texas

FILED

SEP 15 2020

 

David J. Bradley, Clerk of Court

2 aM met + oy
He Bt ye EE I Leg Oe ea eee art ban
e cae eo yn

NORTH HOUSTON TX 773
42 SEP 2020. PM2— LU.

 

 

51S kos
RO.BOX & erol®

UATE TD eddies heyy ll pslyy sy Hy
a

ap &
